DETAILED ACTION
Election/Restrictions
	Applicant's election, without traverse, of claims 1-16 in the “Response to Restriction Requirement” filed on 12/14/2020 is acknowledged and entered by the Examiner. Applicant's addition of claims 21-24 in the “Response to Restriction Requirement” filed on 12/14/2020 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-16 and 21-24 pending for prosecution. 
Claim Objections
1.	Claim 11 is objected to because of the following informalities:  
The Examiner recommends that the phrase "wherein the first components is electrically connected to the first signal by a first signal path passing through the first fuse" (emphasis added) should be written as " wherein the first component is electrically connected to the first signal by a first signal path passing through the first fuse".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding Claim 22, the instant claim recites limitations in view of the parent device claim 21, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the first interconnect end comprises a first conductive line distal from the device component and proximal to the first interconnect branch; the second interconnect end comprises a second conductive line distal from the signal line and proximal to the fuse; and the first interconnect branch comprises a third conductive line proximal to the fuse and distal from the first conductive line” (Claim 22, Lines 1-7; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “a wherein the first interconnect end comprises a first conductive line distal from the device component and proximal to the first interconnect branch; the second interconnect end comprises a second conductive line distal from the signal line and proximal to the fuse; and the first interconnect branch comprises a third conductive line proximal to the fuse and distal from the first conductive line” (Claim 22, Lines 1-7) lacks proper antecedent basis. There is no recitation of “a fuse” in either claim 22 or claim 21. There is a recitation of “a first fuse” in claim 21, but this is not a recitation of “a fuse”. It is not clear if the recitation of “the fuse” in claim 22 is a new fuse or if it is in reference to “a first fuse” in claim 21. Furthermore, as the element of “the fuse” is not clear, there is confusion as to what “a third conductive line proximal to the fuse” is in reference to. Therefore, the limitation of “wherein the first the fuse; and the first interconnect branch comprises a third conductive line proximal to the fuse and distal from the first conductive line” (Claim 22, Lines 1-7) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claims 23-24, those are rejected under 112(b) because of their dependency status from claim 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

s 1-3, 6, 10, and 21-24 are rejected under 35 U.S.C.103 as being unpatentable over Lin et al. (US 20200013434 A1; hereinafter Lin). 
Regarding claim 1, Lin teaches a semiconductor device (see the entire document, specifically Fig. 1+; [0040+], and as cited below) comprising:
a component (EC; Fig. 11; [0110] in view of [0080]) having a functionality; and 
an interconnect structure (Fig. 11; [0110]) (see below for “electrically connected to”) the component (EC; Fig. 11; [0110] in view of [0080]). 
As noted above, Lin does not expressly disclose in Fig. 11 that the interconnect structure is electrically connected to the component. 
However, in another embodiment, Lin teaches (Fig. 6A; [0080+]) that the metal interconnect layer MX is connected to electrical components EC by connecting hole CS (606; [0077]; e.g. which is similar to a via), and that Signal line 622 in metal interconnect layer M2 is receiving a signal from (or providing a signal to) electrical components EC ([0080]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lin’s interconnect layer MX is connected to electrical components in Fig. 6A into Lin’s device in Fig. 11, and thereby, modified Lin’s device will have an interconnect structure (Fig. 11 in view of Fig. 6A; [0110] in view of [0080]) electrically connected to the component (EC; Fig. 11 in view of Fig. 6A; [0110] in view of [0080]). 
The ordinary artisan would have been motivated to modify Lin in the manner set forth above, at least, because this inclusion provides for the signal line in metal Lin [0080]).
Modified Lin further teaches wherein the interconnect structure (Fig. 11 in view of Fig. 6A; [0110] in view of [0080]) is configured to electrically connect the component (EC; Fig. 11 in view of Fig. 6A; [0110] in view of [0080]) to a signal (Fig. 11; see [0110, 0080]; see Table 1), and the interconnect structure (Fig. 11 in view of Fig. 6A; [0110] in view of [0080]) comprises: 
a first column of conductive elements ({1240, 1244, 1230, 1234, 1220, 1224}; [0110]); 
a second column of conductive elements ({1242, 1246, 1232, 1236, 1222, 1226}; [0110]);
a first fuse (MX; Fig. 11; [0110] in view of [0080]; where MX is a metal interconnect layer; see [0031] of the “Specification” of the instant disclosure where it states that “In some embodiments, the first fuse 110 includes a metallic material, a conductive polymer or another conductive material.”; therefore, it is construed that layer MX is a fuse as it comprises of a metal interconnect layer) on a first conductive level a first distance from the component (EC), wherein the first fuse electrically (MX; Fig. 11; [0110]) connects the first column of conductive elements to the second column of conductive elements; and 
a second fuse (M0; Fig. 11; [0110]; where M0 is a metal interconnect layer; see [0032] of the “Specification” of the instant disclosure where it states that “In some embodiments, the first fuse 110 includes a metallic material, a conductive polymer or another conductive material.”; therefore, it is construed that layer M0 is a fuse as it comprises of a metal interconnect layer) on a second conductive level a second distance from the component (EC), wherein the second fuse (M0; Fig. 11; [0110]) electrically connects the first column of conductive elements to the second column of conductive elements, and 
the second distance is different from the first distance (as depicted in Fig. 11).  
Regarding claim 2, modified Lin teaches all of the features of claim 1.
Modified Lin further teaches wherein the first fuse (MX; Fig. 11; [0110]) electrically connects a first conductive line (1240) of the first column of conductive elements to a second conductive line (1242) of the second column of conductive elements, and the second fuse (M0; Fig. 11; [0110]) electrically connects a third conductive line (1230) of the first column of conductive elements to a fourth conductive line (1232) of the second column of conductive elements.  
Regarding claim 3, modified Lin teaches all of the features of claim 2.
Modified Lin further teaches wherein the interconnect structure (Fig. 11 in view of Fig. 6A; [0110] in view of [0080]) further comprises a fifth conductive line (1244; Fig. 11; [0110]) between the first conductive line (1240) and the third conductive line (1230).  
Regarding claim 6, modified Lin teaches all of the features of claim 1.
Modified Lin further teaches wherein the first fuse (MX; Fig. 11; [0110]) extends in a direction parallel to the second fuse (M0; Fig. 11; [0110]).  
Regarding claim 10, modified Lin teaches all of the features of claim 1.
Modified Lin further teaches wherein the signal is a power signal (Fig. 11; see [0110]; see Table 1 for power signal).  
Regarding claim 21, Lin teaches a semiconductor device (see the entire document, specifically Fig. 1+; [0040+], and as cited below) comprising:
a device component (EC; Fig. 11; [0110] in view of [0080]) having a functionality; and 
an interconnect structure (Fig. 11; [0110]) comprising a first interconnect end (Fig. 11; [0110]; left side of Fig. 11) (see below for “electrically connected to”) the device component (EC; Fig. 11; [0110] in view of [0080]). 
As noted above, Lin does not expressly disclose in Fig. 11 that an interconnect structure comprising a first interconnect end is electrically connected to the device component. 
However, in another embodiment, Lin teaches (Fig. 6A; [0080+]) that the metal interconnect layer MX is connected to electrical components EC by connecting hole CS (606; [0077]; e.g. which is similar to a via), and that Signal line 622 in metal interconnect layer M2 is receiving a signal from (or providing a signal to) electrical components EC ([0080]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lin’s interconnect layer MX is connected to electrical components in Fig. 6A into Lin’s device in Fig. 11, and thereby, modified Lin’s device will have an interconnect structure (Fig. 11 in view of Fig. 6A; [0110] in view of [0080]) comprising a first interconnect end (Fig. 11 in view of Fig. 6A; [0110] in view of [0080]; left side of Fig. 11) electrically connected to the device component (EC; Fig. 11 in view of Fig. 6A; [0110] in view of [0080]).
Lin in the manner set forth above, at least, because this inclusion provides for the signal line in metal interconnect layer to receive a signal from (or providing a signal to) electrical components by way of an electrical path (Lin [0080]).
Modified Lin further teaches 
a second interconnect end (Fig. 11 in view of Fig. 6A; [0110] in view of [0080]; right side of Fig. 11) electrically connected to a signal line (VCCQ; Fig. 11; see [0110, 0080]; see Table 1), 
a first interconnect branch comprising a first fuse (M0; Fig. 11; [0110] in view of [0080]; where M0 is a metal interconnect layer; see [0031] of the “Specification” of the instant disclosure where it states that “In some embodiments, the first fuse 110 includes a metallic material, a conductive polymer or another conductive material.”; therefore, it is construed that layer M0 is a fuse as it comprises of a metal interconnect layer) and electrically connected to the first interconnect end (Fig. 11 [0110]; left side of Fig. 11) and the second interconnect end (Fig. 11 [0110]; right side of Fig. 11), 
wherein a signal path extending from the device component (EC; Fig. 11 in view of Fig. 6A; [0110] in view of [0080]) to the signal line (VCCQ; Fig. 11; [0110]; see Table 1) extends through the first interconnect end (Fig. 11 [0110]; left side of Fig. 11), the first interconnect branch (M0; Fig. 11; [0110] in view of [0080]), and the second interconnect end (Fig. 11 [0110]; right side of Fig. 11).  
Regarding claim 22, modified Lin teaches all of the features of claim 21.
Modified Lin further teaches wherein the first interconnect end (Fig. 11 [0110]; left side of Fig. 11) comprises a first conductive line (1230) distal from the device EC; Fig. 11 in view of Fig. 6A; [0110] in view of [0080]) and proximal to the first interconnect branch (M0; Fig. 11; [0110] in view of [0080]); the second interconnect end (Fig. 11 [0110]; right side of Fig. 11) comprises a second conductive line (1232) distal from the signal line (VCCQ; Fig. 11; [0110]; see Table 1) and proximal to the fuse (see section 2, above; 112(b) rejection); and the first interconnect branch (M0; Fig. 11; [0110] in view of [0080]) comprises a third conductive line (see section 2, above; 112(b) rejection) proximal to the fuse (see section 2, above; 112(b) rejection) and distal from the first conductive line (1230).  
Regarding claim 23, modified Lin teaches all of the features of claim 22.
Modified Lin further teaches wherein
a second fuse (M1; Fig. 11; [0110] in view of [0080]; where M1 is a metal interconnect layer; see [0031] of the “Specification” of the instant disclosure where it states that “In some embodiments, the first fuse 110 includes a metallic material, a conductive polymer or another conductive material.”; therefore, it is construed that layer M1 is a fuse as it comprises of a metal interconnect layer) electrically connected to the first conductive line (1230); and 
a second interconnect branch (1226) vertically electrically connected to the second fuse (M1; Fig. 11; [0110] in view of [0080]) and the second interconnect end (Fig. 11 [0110]; right side of Fig. 11), 
wherein a second signal path extending from the 5Application No. 16/573,761Docket No. T5057-1450 device component (EC; Fig. 11 in view of Fig. 6A; [0110] in view of [0080]) to the signal line (VCCQ; Fig. 11; [0110]; see Table 1) extends through the second interconnect end (Fig. 11 [0110]; right side of Fig. 11) and the second fuse (M1; Fig. 11; [0110] in view of [0080]).  
Regarding claim 24, modified Lin teaches all of the features of claim 22.
Modified Lin further teaches wherein a second fuse (M1; Fig. 11; [0110] in view of [0080]; where M1 is a metal interconnect layer; see [0031] of the “Specification” of the instant disclosure where it states that “In some embodiments, the first fuse 110 includes a metallic material, a conductive polymer or another conductive material.”; therefore, it is construed that layer M1 is a fuse as it comprises of a metal interconnect layer) electrically connected to the first conductive line (1230); 
and a second interconnect branch (1227) electrically connected to the second fuse (M1; Fig. 11; [0110] in view of [0080]), wherein the second interconnect branch (1227) only electrically connects to the signal path through the second fuse (M1; Fig. 11; [0110] in view of [0080]).
4.	Claims 4-5 and 7 are rejected under 35 U.S.C.103 as being unpatentable over Lin et al. (US 20200013434 A1; hereinafter Lin), in view of the following statement. 
Regarding claim 4, modified Lin teaches all of the features of claim 2.
Modified Lin further teaches wherein the first conductive line (1240; Fig. 11; [0110]) is (see below for “electrically separated from”) the third conductive line (1230; Fig. 11; [0110]) along the first column of conductive elements.  
As noted above, Lin does not expressly disclose in Fig. 11 that the first conductive line is electrically separated from the third conductive line along the first column of conductive elements. 
However, the Applicant has not presented persuasive evidence that the claimed “wherein the first conductive line is electrically separated from the third conductive line along the first column of conductive elements” is for a particular purpose that critical to the overall claimed invention (i.e. the invention would not work without wherein the first conductive line is electrically separated from the third conductive line along the first column of conductive elements). Also, the Applicant has not shown that “wherein the first conductive line is electrically separated from the third conductive line along the first column of conductive elements” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, Figure 1 of the instant disclosure and paragraph [0036] of the “Specification” of the instant disclosure discloses other possible options such as the first conductive line M2a being is electrically connected to the third conductive line M4a. Therefore, no rationale is given that the invention will not function without “wherein the first conductive line is electrically separated from the third conductive line along the first column of conductive elements”. Thus, the claimed “wherein the first conductive line is electrically separated from the third conductive line along the first column of conductive elements” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the first conductive line is electrically separated from the third conductive line along the first column of conductive elements” is significant, the claimed Lin.
Regarding claim 5, modified Lin teaches all of the features of claim 2.
Modified Lin further teaches wherein the second line (1242; Fig. 11; [0110]) is (see below for “electrically separated from”) the fourth conductive line (1232; Fig. 11; [0110]) along the second column of conductive elements.  
As noted above, Lin does not expressly disclose in Fig. 11 that the second conductive line is electrically separated from the fourth conductive line along the second column of conductive elements. 
However, the Applicant has not presented persuasive evidence that the claimed “wherein the second conductive line is electrically separated from the fourth conductive line along the second column of conductive elements” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the second conductive line is electrically separated from the fourth conductive line along the second column of conductive elements). Also, the Applicant has not shown that “wherein the second conductive line is electrically separated from the fourth conductive line along the second column of conductive elements” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, Figure 1 of the instant disclosure and paragraph [0036] of the 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the second conductive line is electrically separated from the fourth conductive line along the second column of conductive elements” is significant, the claimed limitation of “wherein the second conductive line is electrically separated from the fourth conductive line along the second column of conductive elements” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the second conductive line is electrically separated from the fourth conductive line along the second column of conductive elements” is not patentable over modified Lin.
Regarding claim 7, modified Lin teaches all of the features of claim 1.
Lin further teaches wherein the first fuse (MX; Fig. 11; [0110]) extends in a direction (see below for “perpendicular to”) the second fuse (M0; Fig. 11; [0110]).  
As noted above, Lin does not expressly disclose in Fig. 11 that wherein the first fuse extends in a direction perpendicular to the second fuse. 
However, the Applicant has not presented persuasive evidence that the claimed “wherein the first fuse extends in a direction perpendicular to the second fuse” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the first fuse extends in a direction perpendicular to the second fuse). Also, the Applicant has not shown that “wherein the first fuse extends in a direction perpendicular to the second fuse” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, Figures 1 and 5A of the instant disclosure and paragraph [0086] of the “Specification” of the instant disclosure discloses other possible options such as the first fuse extends in a direction parallel to the second fuse. Therefore, no rationale is given that the invention will not function without “wherein the first fuse extends in a direction perpendicular to the second fuse”. Thus, the claimed “wherein the first fuse extends in a direction perpendicular to the second fuse” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Lin.
5.	Claims 8-9 are rejected under 35 U.S.C.103 as being unpatentable over Lin et al. (US 20200013434 A1; hereinafter Lin), in view of Kim et al. (US 20170229395 A1; hereinafter Kim). 
Regarding claim 8, modified Lin teaches all of the features of claim 1.
Modified Lin further teaches wherein the first fuse (MX; Fig. 11; [0110] in view of [0080]) (see below for “is a dummy fuse”).
As noted above, Lin does not expressly disclose that the first fuse is a dummy fuse. 
However, in the analogous art, Kim teaches a fuse structure includes a fusing line including a first portion, a second portion, and a central portion between the first portion and the second portion; and a dummy fuse neighboring the fusing line, the dummy fuse may include: a first air dummy fuse including a plurality of first air gaps extending in a first direction parallel to the fusing line; and a second air dummy fuse including a second air gap extending in a second direction crossing the fusing line ([Abstract]), wherein (Fig. 1+; [0036+]) fusing line 67 and the multi-level dummy fuses DF1 to DF3 may be formed in the fuse region 51F; the first dummy fuse DF1 and the 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s fuse with the fuse structure of Kim, and thereby, modified Lin’s (by Kim) method will have wherein the first fuse (MX; Fig. 11; [0110] in view of [0080] in view of Kim Fig. 18A; [0209-0213]) is a dummy fuse.		
The ordinary artisan would have been motivated to modify Lin in the manner set forth above, at least, because this inclusion provides an air dummy fuse to a copper e-fuse, characteristics of a semiconductor device may be improved, and the following effects may be achieved: damage to not only e-fuses but also surroundings of the e-fuses may be prevented, a speed at which Joule heating diffuses may be decreased due to low heat conductivity of air, stable cutting yield may be secured at a low voltage condition, and prevent occurrence of a rebonding due to movement of a fuse material, Kim [0059, 0260-0262]).
Allowable Subject Matter
6.	Claims 11 – 16 would be allowable if rewritten or amended to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance: 
a search of the prior art fails to disclose or reasonably suggest the limitations of claim 11, “a first fuse on a first conductive level, and a second fuse on a second conductive level different from the first conductive level, wherein the first components is electrically connected to the first signal by a first signal path passing through the first fuse; and a second interconnect structure configured to electrically connect the second component to a second signal, wherein the first interconnect comprises: a third fuse on the first conductive level, and a fourth fuse on the second conductive level, wherein the second component is electrically connected to the second signal by a second signal path passing through the fourth fuse”.
7.     The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art failed to disclose or reasonably suggest the limitations of claim 11 (the individual limitations may be found just not in combination).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898